Exhibit 10

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT, dated and effective this 22nd day of January 2010, between SCBT
Financial Corporation (“Company”), a bank holding company organized and existing
under the laws of the State of South Carolina, and Donald E. Pickett
(“Employee”).

 

WHEREAS, Company and Employee wish to and enter into this Agreement under the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of mutual covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do mutually agree as follows:

 

1.                                       Employment.  The Company agrees to
employ Employee, and Employee agrees to serve the Company, upon the terms and
conditions set forth in this Agreement.

 

2.                                       Term.  The term of this employment
hereunder shall commence immediately upon the date hereof and shall continue for
a period of three years unless terminated earlier as provided herein (the
“Term”); provided, however, that on each anniversary date of this Agreement, the
Term shall be extended for one year (so that on each anniversary date the Term
will be three years) unless at least sixty (60) days prior to any such
anniversary date either party gives to the other notice in writing of
non-renewal.  If one of the parties provides notice in accordance with this
Section 2 but the parties do not enter into a new Agreement prior to the
expiration of the Term, the Employee’s employment shall become one of at-will,
meaning that either party could terminate the Agreement for any or no reason and
with or without notice to the other.

 

3.                                       Position and Responsibilities.  During
the period of employment hereunder, Employee shall serve as Chief Financial
Officer for the Company and South Carolina Bank and Trust, N.A. (the “Bank”), a
wholly-owned subsidiary and/or affiliate of the Company, or in such other office
and authority as may be designated by the Board of Directors of the Company
and/or the Bank.  Employee shall have the duties, responsibilities, rights,
power, and authority that may be from time to time delegated or assigned to him
by the Board of Directors of the Company and/or the Bank.  Employee acknowledges
and agrees that he owes to both the Company and Bank all duties,
responsibilities, and obligations set forth in this Agreement, including but not
limited to the post-employment restrictions of Paragraphs 8 and 9 of this
Agreement, as well as those duties, responsibilities, and obligations imposed on
him by all applicable state and federal laws.

 

4.                                       Duties.  During the period of
employment hereunder, Employee shall devote all of his business time, attention,
skills and efforts to the business of the Company and the faithful performance
of his duties and responsibilities hereunder.  Employee shall be loyal to the
Company and shall refrain from rendering any business services to any person or
entity other than the Company and its affiliates without the prior written
consent of the Company.  Employee may, and is encouraged to participate in such
civic, charitable, and community activities that do not substantially interfere
with the performance of his duties under this Agreement.  Employee

 

1

--------------------------------------------------------------------------------


 

shall be permitted to make private investments so long as these investments do
not materially and adversely affect his employment hereunder.

 

5.                                       Compensation and Benefits.  For all
services rendered by Employee to the Company hereunder, the Company shall
compensate Employee as follows:

 

(a)                                  Base Salary.  During the period of
employment hereunder, the Company shall pay Employee an annual salary (as
increased by the Company from time to time in its sole discretion, “Base
Salary”) of $225,000.00 per year, subject to applicable federal and state income
and social security tax withholding requirements.  The Base Salary shall be
payable in accordance with the Company’s customary payroll practices.

 

(b)                                 Signing Bonus.  Employee shall upon
execution of this Agreement, receive a one-time signing bonus of $25,000.00,
subject to applicable federal and state income and social security tax
withholding requirements.

 

(c)                                  Reimbursement of Expenses.  The Company
shall pay or reimburse Employee for all reasonable travel and other business
related expenses incurred by him in performing his duties under this Agreement. 
Such expenses shall be appropriately documented and submitted to the Company in
accordance with the Company’s policies and procedures as established from time
to time.  In no event, however, shall reimbursement of expenses be paid later
than the end of the year following the year in which the expense was incurred.

 

(d)                                 Vacation and Sick Leave.  Employee shall be
provided with vacation and sick leave in accordance with the Company’s policies
and procedures for senior executives as established from time to time.

 

(e)                                  Employee Benefit Plans.  During the period
of employment hereunder, Employee shall be entitled to participate in the
employee benefit plans of the Company or its successors or assigns, as presently
in effect or as they may be modified or added to from time to time, to the
extent such benefit plans are provided to other similarly situated employees.

 

(f)                                    Incentive Bonus and Stock Option/Grant
Plans.  During the period of employment hereunder, Employee shall be entitled to
participate in the Company’s incentive-based bonus and stock option/grant plans,
applicable to his employment position, in accordance with both the terms and
conditions of such plans and the Company’s policies and procedures as
established and amended from time to time at the Company’s sole discretion.

 

(g)                                 Relocation.  Employee agrees to relocate and
maintain a primary residence in the metropolitan area of Columbia, South
Carolina, which shall include Richland, Lexington, and Kershaw counties for
purposes of this Agreement.  Employee further shall place his current primary
residence on the market for sale on or before March 1, 2010.  If Employee sells
his current primary residence on or by July 1, 2010, the Company shall pay real
estate commission fees up to $60,000.00 on the sale of Employee’s current
primary residence, all “closing” costs associated with the transaction (with
“closing” costs including costs normally associated with and/or related to the
sale of a residence), and a $50,000.00 lump sum bonus subject to applicable
federal and state income and social security tax withholding requirements.  If
Employee does not sell his current primary residence on or by July 1, 2010, the
Company shall

 

2

--------------------------------------------------------------------------------


 

purchase the residence from Employee at a purchase price equal to the average of
two separate and independently-conducted appraisals, performed by professional
residential real estate appraisers approved and paid by the Company, provided
that the two appraisals are within ten percent (10%) of each other.  If the two
appraisals differ by more than ten percent (10%), the Company shall choose and
pay for a third professional residential real estate appraiser to appraise
Employee’s current residence, and the Company shall purchase Employee’s home at
a price equal to the average of the two appraisals which are closest in value
among the three appraised values.  In addition, the Company shall reimburse to
Employee the reasonable temporary living expenses that he incurs, including rent
and public utilities-related services, up to $3,000.00 per month, through the
date that he purchases a primary residence in the metropolitan area of Columbia,
South Carolina.

 

(h)                                 Other Fringe Benefits.  During the period of
employment hereunder, the Company shall reimburse Employee for the expense of
his attendance at such meetings and conventions the Company requires him to
attend.  Any and all reimbursements payable to the Employee for attending
meetings and conventions which Employee is required by the Company to attend
shall be paid no later than the end of the year following the year in which the
expense was incurred.

 

(i)                                     Total Compensation.  As used herein, the
term Total Compensation shall refer to the aggregate total of: (i) the
Employee’s Base Salary at the time the Employee’s employment terminates,
(ii) the greater of the Employee’s annual bonus for the fiscal year immediately
preceding the fiscal year in which Employee’s employment terminates or the
average of the annual bonus for the prior five fiscal years preceding
termination, and (iii) the amount the Company contributes towards Employee’s
health and dental insurance on a monthly basis as of the time the Employee’s
employment terminates.

 

6.                                       Termination of Employment.

 

(a)                                  Termination Upon Death, Disability or For
Cause.  The Company shall have the right to terminate Employee’s employment
hereunder upon the death or Disability (as defined below) of Employee or for
Cause (as defined below).  If Employee’s employment is terminated due to death,
Disability or for Cause, the Company shall have no further obligation to
Employee under this Agreement.  Termination for Disability or for Cause shall be
effective immediately or upon such notice to Employee of such termination as may
be determined by the Board of Directors.  For the purpose of this Agreement:

 

(i)                                     “Disability” means “disability” (as such
term is defined under the Company’s disability insurance policy maintained for
Bank executives from time to time) suffered by Employee for a continuous period
of at least three months or any impairment of mind or body that is likely to
result in a “disability” of Employee for more than six months during any
twelve-month period.

 

(ii)                                  “Cause” means: (A) the repeated failure of
Employee to perform his responsibilities and duties hereunder; (B) the
commission of an act by Employee constituting dishonesty or fraud against the
Company or the Bank; (C) being charged with a felony; (D) habitual absenteeism;
(E) Employee is determined to have been on the job while under the influence of
alcohol, unauthorized or illegal drugs, prescription drugs

 

3

--------------------------------------------------------------------------------


 

that have not been prescribed for the Employee, or other substances that have
the potential to impair the Employee’s judgment or performance; (F) the
commission of an act by Employee involving gross negligence or moral turpitude
that brings the Company or any of its affiliates into public disrepute or
disgrace or causes material harm to the customer relations, operations or
business prospects of the Company or its affiliates; (G) bringing firearms or
weapons into the workplace; (H) the Employee’s failure to comply with policies,
standards, and regulations of Company; (I) the Employee’s engagement in conduct
which is in material contravention of any federal, state or local law or
ordinance other than a minor offense which does not reflect or impact upon the
Employer or Bank; (J) the Employee’s engagement in conduct which is unbecoming
to or inconsistent with the duties and responsibilities of a member of
management of the Employer; or (K) the Employee engaging in sexual or other form
of illegal harassment.

 

In the event of termination of Employee’s employment for death, Disability or
Cause under this Section 6(a), Employee shall be entitled only to the Base
Salary earned through the date of termination.  In the case of the Employee’s
death such payment shall be made to Employee’s estate unless the Employee has
directed otherwise in a writing directed to the Company prior to his death.

 

(b)                                 Termination Without Cause.  The Company
shall have the right to terminate Employee’s employment at any time and for any
reason subject to the provisions of this Section 6(b).  In the event that the
Company shall terminate Employee’s employment for any reason other than as
provided in Section 6(a), the Company shall as its sole obligation hereunder pay
to Employee the Base Salary, subject to applicable federal and state income and
social security tax withholding requirements and in accordance with the
Company’s customary payroll practices, for the twelve month period immediately
following termination.  To the extent that any amount payable during the six
month period following termination exceeds the lesser of (1) two times the
employee’s annual rate of compensation for the taxable year before the taxable
year in which the termination occurs, or (2) two times the then current
compensation limit set for tax-qualified retirement plans under Internal Revenue
Code Section 401(a)(17), such excess amount shall not be paid to Employee before
the date that is six months after the date of termination of the Employee (or,
if earlier than the end of the six month period, the date of death of the
Employee).  In addition, for a period of twelve months, the Company shall
contribute towards Employee’s COBRA premium, i.e., pay the same monthly amount
for family coverage as it would if he were an active employee, if Employee is
covered under Company or Bank’s health welfare benefit plan prior to the
cessation of his employment and elects to maintain coverage through COBRA. 
Employee shall be responsible for the remaining portion of the monthly COBRA
premium during this period.  If Employee fails to make his portion of the COBRA
payment before the 10th of the month for which coverage is sought (i.e.
January 10th for January coverage), the Company’s obligation under this
Section 6(b) to pay toward Employee’s monthly COBRA premium shall cease.  If
Employee elects to extend coverage under Company or Bank’s health welfare
benefit plan after twelve months, Employee will be responsible for the payment
of the entire applicable COBRA premium. If Employee becomes eligible to enroll
in another employer-sponsored health welfare benefit plan prior to end of the
twelve months or Employee becomes eligible for Medicare, Company’s obligation
under this Section 6(b) to pay toward Employee’s monthly COBRA premium shall
cease.  The Company’s obligations to make certain payments to or on behalf of
the Employee under this Section 6(b) is expressly conditioned upon the Employee
executing and returning to Company a settlement agreement that

 

4

--------------------------------------------------------------------------------


 

will include a full waiver and release of all claims, including potential claims
known or unknown, against Company, Bank, their officers, directors, agents,
employees, etc.

 

(c)                                  Termination by Employee.  Employee shall
have the right at any time voluntarily to terminate his employment, upon 30 days
written notice, in which event Employee shall be entitled only to the Base
Salary through the date of termination.

 

7.                                       Change of Control.

 

(a)                                  If

 

(i)  a Change of Control (as defined below) occurs during the Term of this
Agreement or any extension thereof; and

 

(ii)                              (A) Employee’s employment is terminated in
anticipation of a Change in Control, or (B) Employee is employed by the Company
or an affiliate thereof at the time such Change of Control occurs, and at
anytime within one year after the Change in Control occurs

 

(1)                                  the Employee is given notice of non-renewal
of this Agreement pursuant to Section 2 hereof, or his employment is terminated
by the Company or an affiliate or successor thereof for any reason other than
for death, Disability or Cause, or

 

(2)                                  Employee voluntarily terminates his
employment during the Window Period, as hereinafter defined, for any reason
other than death or Disability, or Employee terminates his employment for Good
Reason, as hereinafter defined,

 

the Company (or its successors) shall pay to Employee, or his beneficiary in the
event of his subsequent death, subject to applicable federal and state income,
social security and other employment tax withholding, an amount (the “Change in
Control Payments”) equal to two times the Employee’s Total Compensation.

 

(b)                                 The Change of Control Payment is in lieu of
and not in addition to any payments provided for under Section 6 of this
Agreement.  Such amount shall be paid in two equal payments each consisting of
one-half the total Change of Control Payments with the first payment to be made
immediately upon the cessation of employment, the second to be made exactly one
year later.  To the extent that any amount payable immediately upon the
cessation of employment exceeds the lesser of (1) two times the employee’s
annual rate of compensation for the taxable year before the taxable year in
which the termination occurs, or (2) two times the then current
compensation limit set for tax-qualified retirement plans under Internal Revenue
Code Section 401(a)(17), such excess amount shall not be paid to Employee before
the date that is six months after the date of termination of the Employee (or,
if earlier than the end of the six month period, the date of death of the
Employee).  The Company or its successor’s obligations to make certain payments
to or on behalf of the Employee under this Section 7 is expressly conditioned
upon the Employee executing and returning to Company or its successor a
settlement agreement that will include a full waiver and release of all claims,
including potential

 

5

--------------------------------------------------------------------------------


 

claims known or unknown, against Company, Bank, successors, assigns, their
officers, directors, agents, employees, etc.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, if a Change of Control occurs after the date of this Agreement,
and if Employee is entitled under any agreement or arrangement to receive
compensation that would constitute a parachute payment (including, without
limitation, the vesting of any rights) within the meaning of Code §280G (the
“Parachute Payments”), the Change of Control Payment shall be reduced to the
extent necessary to cause the aggregate present value of all payments in the
nature of compensation to Employee that are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, not to exceed 2.99 times the
Base Amount, all within the meaning of Code §280G.

 

(d)                                 For purposes of this Section, “Window
Period” shall mean the thirty-day period immediately following elapse of six
months after the occurrence of any Change of Control (as defined below).

 

(e)                                  For purposes of this Section, “Good Reason”
shall mean, without Employee’s express written consent the occurrence of any of
the following circumstances unless such circumstances are fully corrected within
thirty days after Employee notifies the company in writing of the existence of
such circumstances as hereinafter provided:

 

(i)                                     a material diminution in the Employee’s
authority, duties, or responsibilities other than those contemplated by
Section 3 hereof or materially inconsistent with the position with the Company
that Employee held immediately prior to the assignment of such duties or
responsibilities or the condition of Employee’s employment from those
contemplated in Section 3 hereof;

 

(ii)                                  a material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Employee directly is
required to report, including a requirement that an employee report to a
corporate officer or employee instead of reporting directly to the board of
directors of a corporation;

 

(iii)                               a material diminution in the budget (if any)
over which the Employee retains authority;

 

(iv)                              a reduction by the Company in Employee’s total
compensation as in effect on the date hereof or as it may be increased from time
to time, except for across-the-board salary reductions similarly affecting all
management personnel of the Company;

 

(v)                                 the Company requiring Employee to be based
anywhere other than within 50 miles of Columbia, South Carolina, except for
required travel on Company business;

 

(vi)                              the failure by the Company to pay Employee any
portion of Employee’s compensation within the time guidelines established
pursuant to standard Company policies, or any other material breach by the
Company of any other material provision of this Agreement; or

 

6

--------------------------------------------------------------------------------


 

(vii)                           any other action or inaction that constitutes a
material breach of the terms of the Employee’s employment agreement.

 

“Good Reason,” however, shall not include the folding or merging of the Bank
into the Company or any other action whereby the Bank becomes a part of the
Company.

 

Employee shall notify the Company in writing that he believes that one or more
of the circumstances described above exists, and of his intention to terminate
this Agreement for Good Reason as a result thereof, within ninety days of the
time that he gains knowledge of such circumstances.  Employee shall not deliver
a notice of termination of this Agreement until thirty days after he delivers
the notice described in the preceding sentence, and the Employee may do so only
if the circumstances described in such notice have not been corrected in all
material respects by the Company.

 

(f)                                    For purposes of this Agreement, “Change
of Control” means the occurrence of one of the following:

 

(i) A change in ownership of the Company occurs on the date that any one person,
or more than one person acting as a group (as determined in Paragraph
(i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires ownership of
more than 50% of the total fair market value or total voting power of the
Company or Bank other than (A) with respect to the Bank, the Company (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (C) employee or a group of persons including Employee, and (D) an
underwriter or group of underwriters owning shares of common voting stock in
connection with a bona fide public offering of such shares and the sale of such
shares to the public;

 

(ii) A change in the effective control of the Company occurs on the date that
(a) a person, or more than one person acting as a group (as determined in
Paragraph (i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires
ownership (or having acquired during the 12-month period ending on the date of
his most recent acquisition) of 30% or more of the total voting power of the
stock of the Company or Bank, or (b) a majority of the members of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors prior to the date of appointment or election,
provided that the Company is a corporation for which there is no majority
shareholder.

 

(iii) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in Paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3), acquires (or having acquired during the 12-month period
ending on the date of his most recent acquisition) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition.  For purposes of this provision, gross fair market
value means the value of the assets of the Company, or the value of the assets

 

7

--------------------------------------------------------------------------------


 

being disposed of, determined without regard to any liabilities associated with
such assets.

 

This definition of Change in Control is intended to fully comply with the
definition of a change in control event as set forth in Treasury Regulation
Section 1.409A-3(i)(5).

 

8.                                       Confidential Information.  Employee
acknowledges that during, and as a result of, Employee’s employment with the
Company and the Bank, Employee will acquire, be exposed to and have access to,
material, data and information of the Company and its affiliates and/or its
customers or clients that is confidential or proprietary.

 

(a)                                  Use and Maintenance of Confidential
Information.  At all time, both during and after the period of employment
hereunder, Employee shall keep and retain in confidence and shall not disclose,
except as required in the course of Employee’s employment with the Company and
the Bank, to any person or entity, or use for his own purposes, any of this
proprietary or confidential information.  For purposes of this Section 8, such
information shall include, but shall not be limited to:  (i) the Company’s or
Bank’s standard operating procedures, processes, know-how and technical and
product information, any of which is of value to the Company or the Bank and not
generally known by the Company’s or Bank’s competitors or the public; (ii) all
confidential information obtained by the Company or the Bank from third parties
and customers concerning the business of the Company, including any customer
lists or data; and (iii) confidential business information of the Company or its
affiliates, including marketing and business plans, strategies, projections,
business opportunities, client lists, customer list, confidential information by
customers or clients, sales and cost information and financial results and
performance.  Employee acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of information shall remain in effect
indefinitely, or until the Company has released any such information into the
public domain, in which case Employee’s obligation hereunder shall cease with
respect only to such information so released.

 

(b)                                 Return of information.  The Employee
acknowledges that all information, the disclosure of which is prohibited by
Section 8(a) above, is of a confidential and proprietary character and of great
value to the Company and/or Bank and shall remain the exclusive property of the
Company and/or Bank.  Upon the termination of employment with the Company, the
Employee agrees to immediately deliver to the Company all records, calculations,
memoranda, papers, data, lists, and documents of any description which refer to
or relate in any way to such information and to return to the Company any of its
equipment and property which may then be in the Employee’s possession or under
his control.

 

(c)                                  No Removal of Information.  Except as
necessary to perform his job, under no circumstances shall the Employee remove
from the Company’s or Bank’s office any of the Company’s and/or Bank’s books,
records, documents, blueprints, customer lists, any other stored information
whether stored as paper, electronically or otherwise, or any copies thereof,
without the written permission of the Company; nor shall the Employee make any
copies of such books, records, documents, blueprints, customer lists, or other
stored information for use outside of the Company’s offices except as
specifically authorized by the Company or as necessary to perform his job.

 

8

--------------------------------------------------------------------------------


 

9.                                       Noncompetition.

 

(a)                                  Noncompetition.  Employee shall not take
any of the following actions during the applicable Noncompetition Period (as
defined below).

 

(i)                         Become employed by (as an officer, director,
employee, consultant or otherwise), involved or engaged in, or otherwise
commercially interested in or affiliated with (other than as a less than 5%
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market) any person or entity
that competes with the Company, Bank, or an affiliate thereof (collectively
“Company Affiliate”) in the business of providing traditional banking services. 
Further, Employee shall not without the written permission of the Company become
employed by (as an officer, director, employee, consultant or otherwise),
involved or engaged in, or otherwise commercially interested in or affiliated
with (other than as a less than 5% equity owner of any corporation traded on any
national, international or regional stock exchange or in the over-the-counter
market) any person or entity that competes with the Company or any Company
Affiliate with respect to any of the other services provided by any Company
Affiliate during the Term, but such permission by the Company shall not be
unreasonably denied.

 

(ii)                      Solicit or attempt to solicit, for competitive
purposes, the business of any of the clients or customers of any Company
Affiliate, or otherwise induce such customers or clients or prospective
customers or clients to reduce, terminate, restrict or alter their business
relationship with the Company or any Company Affiliate in any fashion; or

 

(iii)                   Induce or attempt to induce any employee of any Company
Affiliate to leave the Company Affiliate for the purpose of engaging in a
business operation that is competitive with the Company or Company Affiliate.

 

(b)                                 Noncompetition Period.  For the purpose of
Section 9 of this Section, “Noncompetition Period” shall mean the period of
employment hereunder and the period commencing on the date of termination of
employment and ending 12 months thereafter.  If employee is found to have
violated the covenants contained herein during the Noncompetition Period such
Noncompetition Period shall be extended for a period equal to the amount of time
the Employee is found to have been in non-compliance.

 

(c)                                  Geographic Scope.  The restrictions on
competition set forth in this Section 9 shall apply to any county in either the
State of North Carolina or State of South Carolina in which the Company or
Company Affiliate is conducting business operations during the Noncompetition
Period, any county in any other state (including but not limited to the State of
Georgia and the State of Virginia) in which the Company or Company Affiliate is
conducting business operations during the Noncompetition Period, and/or any
county that is contiguous to any county in which the Company or Company
Affiliate is conducting business during the Noncompetition Period.  However, the
restrictions are intended to apply only with respect to personal activities of
Employee within any such county and shall not be deemed to apply if Employee is
employed by a corporation that has branch offices within any such county but

 

9

--------------------------------------------------------------------------------


 

Employee does not personally work in or have any business contacts with persons
in such county.

 

(d)                                 Providing Copy of Agreement.  Employee shall
provide a copy of this Agreement to any person or entity with whom Employee
interviews during the time limitations set forth in this Section 9(a).

 

(e)                                  Employee’s Representation.  Employee
represents that his experience and capabilities are such that the provisions of
this Section 9 will not unreasonably limit him in earning a livelihood in the
event that Employee’s employment with the Company  is terminated.  Employee
further acknowledges and agrees that the restrictions of this Section 9 are
necessary and vital to protect Employer’s legitimate business interests, are
fair and reasonable in all respects, and are not overbroad or unduly burdensome
to him.

 

(f)                                    Obligations Survive.  Employee’s
obligations under Sections 8 and 9 shall survive any termination of his
employment with the Company.

 

10.                                 Company’s Right to Obtain an Injunction. 
Employee acknowledges that the Company  or Company Affiliate will have no
adequate means of protecting its rights under Sections 8 and 9 other than by
securing an injunction.

 

(a)                                  Employee agrees that the Company or Company
Affiliate is entitled to enforce this Agreement by obtaining a preliminary and
permanent injunction and any other appropriate equitable relief in any court of
competent jurisdiction.  Employee acknowledges that the Company’s or Company
Affiliate’s recovery of damages will not be an adequate means to redress a
breach of this Agreement.  Nothing contained in this Section 10 shall prohibit
the Company or Company’s Affiliate from obtaining any appropriate remedies in
addition to injunctive relief, including recovery of damages.

 

(b)                                 If a court determines that this Agreement or
any covenant contained herein is unreasonable, void or unenforceable, for any
reason whatsoever, then in such event the parties hereto agree that the
duration, geographical or other limitation imposed herein should be such as the
court determines to be fair and reasonable, it being the intent of each of the
parties hereto be subject to an agreement that is necessary for the protection
of the legitimate interest of the Company and/or Company Affiliate and its
successors or assigns and that is not unduly harsh in curtaining the legitimate
rights of the Employee.  If the court declines to define less broad permissible
restrictions, the parties agree to submit to binding arbitration the permissible
scope of reasonable restrictions, pursuant to the South Carolina Uniform
Arbitration Act, and agree that such arbitration result shall be incorporated
into this Agreement and that this Agreement will be amended accordingly.

 

(c)                                  Employee agrees that if he breaches any of
the covenants set forth in this Agreement, the Company shall be entitled to
setoff its damages against any amount owed by the Company (or successor) to
Employee and to cease making payments to the Employee pending a resolution of
the controversy.  This Paragraph 10(c) shall in no way limit the Company’s or
Company Affiliate’s right to simultaneously seek and obtain injunctive relief as
set forth in Paragraph 10(a).

 

10

--------------------------------------------------------------------------------


 

11.                                 General Provisions.

 

(a)                                  Entire Agreement.  This Agreement contains
the entire understanding between the parties hereto relating to the employment
of Employee by the Company and supersedes any and all prior employment or
compensation agreements between the Company and Employee.

 

(b)                                 Assignability.  Neither this Agreement nor
any right or interest hereunder shall be assignable by Employee, his
beneficiaries or legal representatives, without the Company’s prior written
consent; provided, however, that nothing shall preclude (i) Employee from
designating a beneficiary to receive any benefit payable hereunder upon his
death, or (ii) the executors, administrators or other legal representatives of
Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereunto.

 

(c)                                  Binding Agreement.  This Agreement shall be
binding upon, and inure to the benefit of, Employee and the Company, and their
respective successors and assigns.

 

(d)                                 Amendment of Agreement.  This Agreement may
not be amended except by an instrument in writing signed by the parties hereto.

 

(e)                                  Insurance.  The Company, at is discretion,
may apply for and procure in its own name and for its own benefit, life
insurance on Employee in any amount or amounts considered advisable; and
Employee shall have no right, title or interest therein.  Employee shall submit
to any medical or other examination and execute and deliver any applications or
other instruments in writing as may be reasonably necessary to obtain such
insurance.

 

(f)                                    Severability.  If any provision contained
in this Agreement shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If a court of competent jurisdiction finds the non-compete and
restrictive covenants of Paragraph 9 of this Agreement overbroad, invalid,
and/or unenforceable for any reason, the court shall construe the invalid
provision(s) in such a way as to make it legally enforceable in such a manner to
ensure the most restrictive result possible to protect the Company’s
confidential and proprietary information.

 

(g)                                 Notices.  All notices under this Agreement
shall be in writing and shall be deemed effective when delivered in person (with
respect to the Company, to the Company’s Secretary) or when mailed, if mailed by
certified mail, return receipt requested.  Notices mailed shall be addressed, in
the case of Employee, to his last known residential address, and in the case of
the Company, to its corporate headquarters, attention of the Secretary, or to
such other address as Employee or the Company may designate in writing at any
time or from time to time to the other party in accordance with this Section.

 

(h)                                 Waiver.  No delay or omission by either
party hereto in exercising any right, power or privilege hereunder shall impair
such right, power or privilege, nor shall any single or partial exercise of any
right, power or privilege preclude any further exercise thereof or

 

11

--------------------------------------------------------------------------------


 

the exercise of any other right, power or privilege.  The provisions of this
Section 11(h) cannot be waived except in writing signed by both parties.

 

(i)                                     Governing Law.  This Agreement has been
executed and delivered in the State of South Carolina, and the laws of such
state shall govern its validity, interpretation, performance and enforcement. 
Further, this agreement is governed by and is intended to comply with in all
respects, or provide exemptions from, the requirements of Internal Revenue Code
Section 409A and the regulations issued thereunder by the Secretary of the
Treasury.

 

(j)                                     Troubled Asset Relief Program (“TARP”). 
Nothing herein shall be construed as authorizing the violation of or the
non-compliance with Section 111 of the Emergency Economic Stabilization Act of
2008 (“Section 111”), as enacted 12 U.S.C. § 5221, if applicable.  If
Section 111 is applicable to this Agreement due to the Company or Bank’s receipt
of TARP funds or otherwise and there is an inconsistency between the
requirements of Section 111 and the terms of this Agreement, Section 111 shall
control.  If there is an inconsistency between the requirements of Section 111
and the terms of this Agreement, the inconsistent terms of this Agreement shall
be null, void and of no effect. Nothing in this Agreement shall be construed as
requiring the Company to take any action contrary to the requirements of
Section 111 or make any payment prohibited by Section 111.

 

(k)                                  Arbitration.  With the exception of
enforcement of the covenants discussed in Sections 8 and 9 of this Agreement,
all claims, disputes and other matters in question between the Company, or it
successors, and the Employee including those arising out of, or relating to,
this Agreement or the validity, interpretation, enforceability or breach
thereof, which are not resolved by agreement of the parties, shall be subject to
binding and mandatory arbitration pursuant to the South Carolina Uniform
Arbitration Act contained in S.C. Code §§ 15-48-10 et seq., as amended from time
to time.  Such arbitration shall be held in Columbia, South Carolina and shall
be conducted in accordance with the rules of the American Arbitration
Association, and judgment upon such award may be entered in any court having
jurisdiction. The expenses of the arbitration shall be borne by the Company or
its successor; however, each party shall bear his or its own costs and
attorney’s fees unless a statutory cause of action provides for such an award.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

SCBT FINANCIAL CORPORATION

 

 

 

 

 

/s/ Robert R. Hill, Jr.

 

By:

Robert R. Hill, Jr.

 

Its:

Chief Executive Officer

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Donald E. Pickett

 

Donald E. Pickett

 

12

--------------------------------------------------------------------------------

 